Citation Nr: 0327558	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to service connection for a heart disorder on 
a secondary basis. 


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
January 1946.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The question of service connection for hypertension on a 
secondary basis and the question of service connection for 
heart disease on a secondary basis are before the Board of 
Veterans' Appeals (Board).  A notice of disagreement was 
received in May 2002, in which the veteran disagreed with a 
March 2002 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A statement of the case 
was issued in August 2002, and a substantive appeal was 
received in September 2002.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

A previous notice of disagreement was received from the 
veteran in February 2001.  The veteran disagreed with the 
January 2001 rating decision by the RO that denied an 
increase rating for the veteran's service connected 
disorders.  A statement of the case was issued in January 
2002, enclosing a VA Form 9 with instructions on how to 
appeal.  The veteran filed no appeal with the VA, 
consequently, the January 2001 rating action is not before 
the Board.    


REMAND

Preliminary review of the record reveals that in July 2003, 
the Board received additional evidence (a July 7, 2003, 
letter from a private physician) in support of the veteran's 
claim.  Under the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board may not consider this 
evidence in the first instance.  One reason for the Federal 
Circuit's ruling appears to be that the Board's ability to 
consider additional evidence without having to remand the 
case to the RO for initial consideration was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  In view of the need 
to return the case to the RO for consideration of new 
evidence, it is appropriate to also direct that the RO 
undertake necessary action to ensure that all notices to the 
veteran are in compliance with this recent judicial holding 
as necessary.    

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ensure that such notice is in compliance 
with the holdings in Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

2.  The RO should review the entire 
record, including the July 2003 letter 
from the private physician, and determine 
whether the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



To provide expeditious handling of all cases that has been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



